Simmons, C. J.
1. “A quitclaim deed, taken in good faith, is sufficient color upon which to base title by prescription, when accompanied by seven years’ possession thereunder.” Castleberry v. Black, 58 Ga. 386.
2. A deed whereby the grantor, for a valuable consideration, grants, remises, sells, and releases unto the grantee, his heirs and assigns, “ all the right, title, interest, claim, or demanda[the grantor] has or may have had in and to his. interest in and to ” a certain described lot of land, is sufficient to amount to a conveyance of whatever interest the grantor had in the entire lot.
3. Where the grantee in such a deed purchases the land in go'od faith, goes into possession under the deed, and holds the land adversely for more than seven years, his claim ripens into a good prescriptive title.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.